              Case 2:20-cv-00066-KJD-VCF Document 20 Filed 01/06/21 Page 1 of 3


1

2

3                                      UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA
                                                           ***
5

6     RAYMOND PADILLA,                                        Case No. 2:20-cv-00066-KJD-VCF
7                             Plaintiff,                      ORDER
      vs.
8
                                                              MOTION TO AMEND COMPLAINT (ECF
      STATE OF NEVADA, et al.,                                NO. 18); MOTION FOR APPOINTMENT OF
9
                                                              COUNSEL (ECF NO. 19)
                              Defendant.
10

11
              Before the Court is plaintiff Padilla’s motion to amend the complaint (ECF No. 18) and motion
12
     for appointment of counsel (ECF No. 19). The Court denies both motions without prejudice.
13
         I.       Background
14
              The Court denied plaintiff’s initial in forma pauperis application because he is incarcerated and
15
     his application did not comply with the Prison Litigation Reform Act (he did file a certified trust account
16
     statement) (ECF No. 3). Although the Court did not need to screen the defendant’s complaint at that
17
     time since it denied his application, the Court, “provide[ed] guidance to plaintiff on the screening that
18

19   will take place should plaintiff’s application be granted in the future.” (Id. at 2). Padilla filed an

20   objection to the order (ECF No. 4) and a motion to amend his complaint (ECF No. 7). The Court

21   resolved his objection and granted his motion to amend. (ECF No. 10). The Court screened the amended

22   complaint that he attached to his motion to amend via a separate order. (See ECF Nos. 13 and 15). The
23   Court directed the Clerk to docket plaintiff’s screened amended complaint (i.e., the Court already
24
     screened the amended complaint at ECF No. 16), noted that the plaintiff will be allowed to proceed on
25
     some claims, and gave plaintiff until Thursday, December 10, 2020 to file a second amended complaint
              Case 2:20-cv-00066-KJD-VCF Document 20 Filed 01/06/21 Page 2 of 3




     that resolved the issues in the screening order. (ECF Nos. 13 and 15). The Court also stayed this action
1
     pending further order of the Court since the plaintiff will be allowed to proceed on some claims. (ECF
2

3    No. 13). Plaintiff did not file a second amended complaint because he filed an objection to the Court’s

4    screening order that is currently pending before the Court. (ECF No. 17). Plaintiff now files another

5    motion to amend (ECF No. 18) and a motion for an appointment of counsel (ECF No. 19).

6       II.       Analysis
7             A district court has substantial inherent power to control and manage its docket to achieve the
8
     orderly and expeditious disposition of cases. Southern California Edison Co. v. Lynch, 307 F.3d 794, 54
9
     Fed. R. Serv. 3d 286 (9th Cir. 2002), order modified on other grounds, 307 F.3d 943 (9th Cir. 2002) and
10
     certified question answered, 31 Cal. 4th 781, 3 Cal. Rptr. 3d 703, 74 P.3d 795 (2003). A litigant in a
11
     civil rights action does not have a Sixth Amendment right to appointed counsel. Storseth v. Spellman,
12
     654 F.2d 1349, 13253 (9th Cir. 1981).
13
              The Court denies both motions without prejudice because this action is currently stayed. Also, the
14
     Court cannot screen plaintiff’s second amended complaint until the Court resolves plaintiff’s pending
15

16   objection regarding the last screening order. Denying both motions now without prejudice serves

17   judicial efficiency because the Court’s forthcoming order regarding plaintiff’s objection, regardless of

18   the result, will provide plaintiff additional guidance regarding any amendment, which may or may not

19   lead to plaintiff wishing to amend again. While the plaintiff does not have a right to counsel in a civil
20
     case, the Court will also be in better position to decide the merits of plaintiff’s motion to appoint counsel
21
     once the Court resolves plaintiff’s objection because it may or may not narrow the issues in this case.
22
     Plaintiff will not be prejudiced because he can refile both motions once the Court has resolved his
23
     objection to the last screening order. While plaintiff is free to file an objection to this Order, he must not
24
     file any other motions until this Court resolves his objection and lifts the stay.
25

                                                           2
            Case 2:20-cv-00066-KJD-VCF Document 20 Filed 01/06/21 Page 3 of 3




            ACCORDINGLY,
1
            IT IS ORDERED that plaintiff Padilla’s motion to amend the complaint (ECF No. 18) is
2

3    DENIED WITHOUT PREJUDICE.

4           IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF No. 19)

5    is DENIED WITHOUT PREJUDICE.

6                                                     NOTICE
7           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
8
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
9
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
10
     may determine that an appeal has been waived due to the failure to file objections within the specified
11
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
12
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
13
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
14
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
15

16   Dist., 708 F.2d 452, 454 (9th Cir. 1983). Pursuant to LR IA 3-1, plaintiffs must immediately file written

17   notification with the court of any change of address. The notification must include proof of service upon

18   each opposing party’s attorney, or upon the opposing party if the party is unrepresented by counsel.

19   Failure to comply with this rule may result in dismissal of the action.
20
            IT IS SO ORDERED.
21
            DATED this 6th day of January 2021.
22
                                                                  _________________________
23                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

                                                          3
